     Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 1 of 14 PAGEID #: 1



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 DANIEL WILSON                                   )    CASE NO:
 17027 Stone Church Road                         )
 Laurel, Indiana, 47024                          )    JUDGE:
                                                 )
                           Plaintiff,            )
                                                 )
        vs.                                      )
                                                 )    COMPLAINT FOR VIOLATIONS OF
 APC WORKFORCE SOLUTIONS II, LLC                 )    THE FAIR LABOR STANDARDS
 c/o Stat. Agent, Corporate Creations Inc.       )    ACT AND THE OHIO MINIMUM
 119 E. Court Street                             )    FAIR WAGE ACT
 Cincinnati, Ohio, 45202                         )
                                                 )
        -and-                                    )
                                                 )    (Jury Demand Endorsed)
 BURNS & MCDONNELL                               )
 ENGINEERING COMPANY, INC.                       )
 c/o Stat. Agent, Incorp Services, Inc.          )
 9435 Waterstone Blvd, Ste 140                   )
 Cincinnati, Ohio, 45249                         )
                                                 )
        -and-                                    )
                                                 )
 MICHAEL RAYE                                    )
 191 Chapman Road                                )
 Newburgh, Maine 04444                           )
                                                 )
        -and-                                    )
                                                 )
 JOSHUA HEATLEY                                  )
 1165 N 13th St #2,                              )
 Reading, Pennsylvania, 19604                    )
                                                 )
                                                 )
                          Defendants.            )

       Plaintiff Daniel Wilson, by and through undersigned counsel, as his Complaint against

Defendants, states and avers the following:

                                              PARTIES.

1.   Wilson is an individual residing in Franklin County, Indiana.
     Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 2 of 14 PAGEID #: 2



2.   APC Workforce Solutions II, LLC. (“APC”) is a Florida limited liability corporation with its

     principal place of business located in Orlando, Florida.

3.   At all times referenced herein, APC did business as “Workforce Logiq” and maintained an

     office located within this District at 471 Morrison Rd, Gahanna, OH 43230.

4.   During all times material to this Complaint, APC was Wilson’s “employer” within the

     meaning of Section 3(d) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 203(d);

     Section 34a, Article II, Ohio Constitution, and Ohio R.C. § 4112.01(A)(2).

5.   Burns & McDonnell Engineering Company, Inc. (“Burns & McDonnell”) is a Missouri

     corporation with its principal place of business located in Kansas City, Missouri.

6.   At all times referenced herein, Burns & McDonnell maintained an office located within this

     District at 530 W. Spring St., Suite 200, Columbus, OH 43215.

7.   During all times material to this Complaint, Burns & McDonnell was Wilson’s “employer”

     within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d); Section 34a, Article II,

     Ohio Constitution, and Ohio R.C. § 4112.01(A)(2).

8.   Raye supervised and/or controlled Wilson’s employment with APC and Burns & McDonnell;

     controlled the day to day operations of the APC and Burns & McDonnell at the worksite they

     operated jointly in Springfield, Ohio, to include the compensation policies and practices of

     that worksite; acted directly or indirectly in the interest of APC and Burns & McDonnell in

     relation to their employees at the Springfield, Ohio worksite; was empowered to take tangible

     employment actions against Wilson; and was an employer within the meaning of Section 3(d)

     of the FLSA, 29 U.S.C. § 203(d); Section 34a, Article II, Ohio Constitution, and Ohio R.C. §

     4112.01(A)(2).

9.   Heatley supervised and/or controlled Wilson’s employment with APC and Burns &

     McDonnell; controlled the day to day operations of the APC and Burns & McDonnell at the

                                                .2
      Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 3 of 14 PAGEID #: 3



      worksite they operated jointly in Springfield, Ohio, to include the compensation policies and

      practices of that worksite; acted directly or indirectly in the interest of APC and Burns &

      McDonnell in relation to their employees at the Springfield, Ohio worksite; was empowered

      to take tangible employment actions against Wilson; and was an employer within the meaning

      of Section 3(d) of the FLSA, 29 U.S.C. § 203(d); Section 34a, Article II, Ohio Constitution,

      and Ohio R.C. § 4112.01(A)(2).

                                  PERSONAL JURISDICTION.

10.   Defendants hire citizens of the state of Ohio, contract with companies in Ohio, and own or

      rent property in Ohio. As such, the exercise of personal jurisdiction over Defendants comports

      with due process.

                       SUBJECT MATTER JURISDICTION AND VENUE.

11.   This Court has jurisdiction over the subject matter of this action under the Fair Labor Standards

      Act (“FLSA”), 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

12.   This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Wilson’s state law

      claims because those claims derive from a common nucleus of operative facts.

13.   Venue is proper in this District because Defendants do a sizeable portion of their business in

      this District, and all of the wrongs herein alleged occurred in this District.

                                            COVERAGE.

14.   APC operates and controls an enterprise and employs employees engaged in interstate

      commerce or in the production of goods for commerce, or has employees handling, selling, or

      otherwise working on goods or materials that have been moved in or produced for commerce

      by any person.




                                                   .3
      Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 4 of 14 PAGEID #: 4



15.   At all times relevant to this Complaint, APC comprised an enterprise “engaged in commerce”

      as defined in 29 U.S.C. § 203(s)(1)(A)(ii), because they had gross operating revenues in excess

      of $500,000.00.

16.   Burns & McDonnell operates and controls an enterprise and employs employees engaged in

      interstate commerce or in the production of goods for commerce, or has employees handling,

      selling, or otherwise working on goods or materials that have been moved in or produced for

      commerce by any person.

17.   At all times relevant to this Complaint, Burns & McDonnell comprised an enterprise “engaged

      in commerce” as defined in 29 U.S.C. § 203(s)(1)(A)(ii), because they had gross operating

      revenues in excess of $500,000.00.

                                              FACTS.

18.   APC is a staffing agency that claims to “help[] clients achieve greater management,

      performance, and financial control over their workforce and talent supply chains.”

19.   At all times referenced herein, Burns & McDonnell worked with APC to provide it with

      employees to work at a remote construction site located in Springfield, Ohio (“Springfield

      Site”).

20.   Wilson is a former employee of APC and Burns & McDonnell.

21.   Wilson began his employment with APC and Burns & McDonnell in or around February of

      2017.

22.   At all times referenced herein, APC and Burns & McDonnell jointly employed Wilson.

23.   APC and Burns & McDonnell jointly devised, maintained, and promogulated the

      compensation policies for the Springfield Site that Wilson was subjected to.

24.   Raye and Heatley enforced the compensation policies of APC and Burns & McDonnell.

25.   Both APC and Burns & McDonnell retained the power fire Wilson.

                                                 .4
      Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 5 of 14 PAGEID #: 5



26.   Both APC and Burns & McDonnell supervised and controlled Wilson’s work schedule and

      conditions of employment.

27.   Both APC and Burns & McDonnell maintained employment records for Wilson.

28.   Wilson would report his hours to Burns & McDonnell and would be paid by APC.

29.   At all times referenced herein, Wilson was employed by Defendants as a Site Coordinator at

      the Springfield Site.

30.   As a Site Coordinator, Wilson was responsible for quality assurance and project support.

31.   At all times referenced herein, Wilson was paid on an hourly basis.

32.   Wilson was non-exempt from the overtime requirements of the FLSA and the Ohio Minimum

      Fair Wage Standards Act (“OMFWSA”).

33.   At all times referenced herein, Wilson regularly worked five days a week, and often worked

      six days per week.

34.   Wilson was typically scheduled to work ten (10) hours for each day he worked.

35.   At all times referenced herein, Wilson regularly worked in excess of forty (40) hours per week,

      entitling him to overtime premium payments.

36.   At all times referenced herein, Wilson was prohibited by Defendants from reporting more than

      fifty (50) hours on his timecards when he worked five days in a single week, regardless of how

      many hours he actually worked.

37.   Wilson regularly worked in excess of fifty (50) hours when he worked five days a week.

38.   At all times referenced herein, Wilson was prohibited by Defendants from reporting more than

      sixty (60) hours on his timecards when he worked six days in a single week.

39.   Wilson regularly worked in excess of sixty (60) hours when he worked six days a week.

40.   At all times referenced herein, Wilson routinely received multiple lengthy phone calls from

      Defendants related to his work, both before and after his ten-hour shift, and during weekends.

                                                 .5
      Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 6 of 14 PAGEID #: 6



41.   The phone calls Wilson received would range from 10 minutes in length to an hour or more.

42.   On at least one occasion, Wilson received over 100 phone calls from his supervisors and co-

      workers on a day he was supposed to be off from work.

43.   In addition to fielding multiple phone calls, Wilson received numerous emails that he was

      responsible for responding to in a timely manner before and after his shift, and during

      weekends.

44.   On several occasions, Wilson was told that he could not include the time he spent taking phone

      calls or responding to emails on his timecard.

45.   Dan Hartzell, Wilson’s supervisor in 2017, told Wilson he could “make the time up later” and

      told Wilson he could not report and/or “bill” more than ten (10) hours in a single day when

      Wilson asked about including his time on the phone and responding to emails on his time

      cards.

46.   Hartzell left the employment of Defendants in or around 2018.

47.   Subsequently, Wilson was supervised by Raye.

48.   Wilson sought clarification from Raye regarding reporting his time conducting phone calls

      and responding to emails.

49.   Like Hartzell, Raye told Wilson that he could not report more than fifty (50) hours on five-

      day workweeks or more than sixty (60) hours on six-day workweeks.

50.   Raye told Wilson that he got also phone calls and emails “at all hours of the day but that’s the

      job.”

51.   Based on his supervisors’ instructions, Wilson only reported his hours of work up to fifty (50)

      hours or sixty (60) hours, depending on how many days he worked that week.

52.   As result of Defendants practices and or policies, Wilson routinely underreported his actual

      hours to conform with the “ten hours per day” rule.

                                                  .6
      Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 7 of 14 PAGEID #: 7



53.   Based on Defendants restrictions on reporting more than a set number of hours per week,

      Wilson estimates that he was denied approximately five (5) to twelve (12) hours of overtime

      during most weeks of his employment.

54.   At all times referenced herein, Wilson was paid a weekly per diem in addition to his hourly

      pay.

55.   During Wilson’s first year of employment, he was paid a flat-rate per diem of $630.00 weekly,

      which was calculated by Defendants at $90.00 per day for seven days per week.

56.   Wilson’s per diem was in reality part of his compensation and did not approximate a true per

      diem calculated on Wilson’s actual expenses in working for Defendants.

57.   To the extent that Wilson’s per diem was calculated on a seven-day basis, Wilson was paid a

      per diem for days he did not even work.

58.   Defendants treated Wilson’s $630.00 per diem as non-taxable.

59.   In or around 2018, Defendants increased Wilson’s per diem to $966.00 per week,

      characterizing it as a “raise.”

60.   At the time Wilson received the per diem “raise,” he was told that was calculated as $138.00

      per day for seven days per week.

61.   To the extent that Wilson’s per diem was calculated on a seven-day basis, Wilson was paid a

      per diem for days he did not even work.

62.   Wilson’s weekly $966.00 per diem was in reality part of his compensation and did not

      approximate a true per diem calculated on Wilson’s actual expenses in working for

      Defendants.

63.   Defendants treated Wilson’s per diem as taxable and indicated as much on his paystubs

      because it exceeded the allowable federal per diem rate.

64.   Defendants included Wilson’s per diem payments as part of his wages on his W2.

                                                 .7
      Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 8 of 14 PAGEID #: 8



65.   Wilson was required to pay taxes on his per diem income in 2018 and 2019.

66.   To the extent all or part of Wilson’s per diem payments were compensation, and not a true per

      diem, all such compensation should have been included as part of the regular rate paid to

      Wilson. See 29 C.F.R. § 778.216(a), (b)(3), (c)).

67.   At all times referenced herein, Defendants failed to include any part of Wilson’s per diem

      payments in the calculation of the overtime rate paid to Wilson.

68.   At all times referenced herein, Wilson suffered from heart disease.

69.   Wilson’s heart disease substantially limits his cardiovascular and circulatory functions.

70.   As a result of Wilson’s heart disease, he is and was disabled within the meaning of Ohio R.C.

      § 4112.01(A)(13).

71.   Wilson told Raye and Heatley about his heart disease.

72.   Raye and Heatley were aware of Wilson’s heart disease.

73.   At all times referenced herein, Wilson lived in Laurel, Indiana, which is approximately 100

      miles away from the Springfield Site.

74.   As a matter of practice, Wilson would stay in a hotel in or around Springfield during the week.

75.   In or around March of 2020, some of the first cases of novel coronavirus (“Covid 19”)

      community spread were reported in Ohio.

76.   Subsequently, Wilson’s physician informed him that his heart disease made him vulnerable to

      Covid 19 and that he should avoid staying in hotels.

77.   Wilson made Raye and Heatley aware of his physician’s concerns and requested to be

      permitted to work from home for a period of time (“First Accommodation Request”).

78.   Defendants granted Wilson’s First Accommodation Request.

79.   Wilson worked from home for approximately three weeks during April of 2020.

80.   Allowing Wilson to work from home did not impose an undue hardship on Defendants.

                                                 .8
      Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 9 of 14 PAGEID #: 9



81.   Wilson performed his job duties successfully from home.

82.   Subsequently, Wilson resumed working at the Springfield Site, but he did not stay in

      Springfield.

83.   Due to his physician’s advice regarding Covid 19, Wilson avoided staying in hotels and would

      drive to the Springfield Site from his home in Indiana.

84.   On or about May 7, 2020, Raye confronted Wilson and told him that he was no longer

      permitted to drive to work from home or to park his vehicle at the Springfield Site.

85.   Wilson responded to Raye by remind Raye that Wilson’s physician had advised him not to

      stay at hotels.

86.   Wilson asked Raye to allow him to continue travelling home at night because of his heart

      disease and Covid 19 vulnerability (“Second Accommodation Request”).

87.   Allowing Wilson to stay at his home when he was off from work did not impose any burden

      on Defendants, much less an undue burden.

88.   Despite driving to and from his home, Wilson was reporting to work each day on time.

89.   Raye responded to Wilson by telling Wilson that he didn’t “give a shit” about Wilson’s

      vulnerability to Covid 19.

90.   Defendants denied Wilson’s Second Accommodation Request.

91.   In denying Wilson’s Second Accommodation Request, Defendants failed to engage in the

      interactive process with Wilson to identify other accommodations that could be provided to

      Wilson.

92.   Forced to choose between his health (and possibly his life) or his job, Wilson submit a

      resignation notice to Defendants on or about May 9, 2020 (“Resignation Notice”).

93.   Wilson’s Resignation Notice provided two weeks’ notice and stated that Wilson’s last day

      would be May 22, 2020.

                                                 .9
      Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 10 of 14 PAGEID #: 10



94.    Wilson provided Defendants with two weeks’ notice because he believed it was the proper

       thing to do.

95.    Wilson provided Defendants with two weeks’ notice so he would have time to get a letter from

       his physician to provide to Defendants in hopes that they would relent on their refusal to grant

       his Second Accommodation Request and that Wilson could rescind his resignation.

96.    On or about May 15, 2020, Wilson obtained a letter from his physician stating “I have been

       asked to provide a letter for Daniel Wilson. Dan has heart disease and it is not recommended

       for him to stay in hotels during the [sic] Covid 19” (“Doctor’s Note”).

97.    A true and accurate copy of Wilson’s Doctor’s Note is attached hereto as Exhibit “A.”

98.    On or about May 15, 2020, Wilson presented his Doctor’s Note to Raye and told him that he

       would “rather not resign.”

99.    Raye looked at Wilson’s Doctor’s Note; shook his head; and handed the Doctor’s Note back

       to Wilson, stating “I don’t want it.”

100. A short while later, Raye and Heatley approached Wilson with a representative from APC on

       the phone (name unknown), who notified Wilson that he was being terminated “immediately.”

101. Upon information and belief, Raye, Heatley, and the APC representative participated in the

       decision to terminate Wilson.

102. Defendants provided Wilson with no reason for his sudden termination.

103. Defendants terminated Wilson because of his disability.

104. As a result of Defendants’ Conduct, Wilson has suffered and continues to suffer damages.

         COUNT I: FAILURE TO PAY OVERTIME IN VIOLATION OF THE FLSA
                                (29 U.S.C. § 207).

105. Wilson restates each and every prior paragraph of this Complaint, as if it were fully restated

       herein.



                                                  .10
    Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 11 of 14 PAGEID #: 11



106. The FLSA requires each covered employer such as Defendants to compensate all non-exempt

     employees at a rate of not less than 1.5 times the regular rate of pay for all work performed in

     excess of 40 hours in a work week.

107. Wilson was not exempt from the right to receive overtime pay under the FLSA.

108. Wilson is entitled to be paid overtime compensation for all overtime hours worked.

109. At all times relevant to this Complaint, Defendants had a policy and practice of failing and

     refusing to pay all overtime due to its employees.

110. At all times relevant to this Complaint, Defendants failed to include all forms of compensation

     in the regular rate of pay for the purposes of calculating the proper overtime rate.

111. Defendants either recklessly failed to investigate whether their failure to pay Wilson an

     overtime wage (of time and one-half of at least the applicable Ohio minimum wage) for all of

     the overtime hours worked during the relevant time period violated the Federal Wage Laws of

     the United States, they intentionally misled Wilson to believe that Defendants were not

     required to pay him for all overtime hours that he worked, and/or Defendants concocted a

     scheme pursuant to which they deprived Wilson of the overtime pay he earned.

112. As a result of Defendants’ failure to properly compensate Wilson at a rate not less than 1.5

     times the regular rate of pay for all work performed in excess of 40 hours in a work week,

     Defendants violated the FLSA, 29 U.S.C. §§ 201 et. seq., including 29 U.S.C. § 207(a)(1) and

     § 215(a).

113. Defendants’ conduct as alleged herein constitutes a willful violation of the FLSA within the

     meaning of 29 U.S.C. § 255(a).

114. Wilson is entitled to damages in the amount of his unpaid overtime compensation, plus

     liquidated damages as provided by the FLSA, 29 U.S.C. § 216(b), and other such legal and

     equitable relief as the Court deems just and proper, including his attorneys’ fees and costs.

                                                .11
    Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 12 of 14 PAGEID #: 12



 COUNT II: VIOLATION OF THE OHIO MINIMUM FAIR WAGE STANDARDS ACT,
                         O.R.C. § 4111.01, et seq.

115. Wilson restates each and every prior paragraph of this Complaint, as if it were fully restated

     herein.

116. The OMFWSA requires that covered employees be compensated for every hour worked in a

     workweek including payment of all earned overtime compensation. See O.R.C. §§ 4111.01, et

     seq.

117. Defendants violated the OMFWSA with respect to Wilson by failing to pay Wilson overtime

     compensation for all hours he worked over forty (40) in a week.

118. Defendants violated the OMFWSA with respect to Wilson by failing to include all

     compensation paid to Wilson in the calculation of the proper overtime rate, thereby depriving

     Wilson of overtime pay to which he was entitled.

119. As a direct and proximate result of Defendants’ unlawful conduct, Wilson has suffered and

     will continue to suffer a loss of income and other damages.

120. Having violated the OMFWSA, Defendants are liable to Wilson pursuant to O.R.C. § 4111.10

     for the full amount of his unpaid overtime and for costs and reasonable attorneys’ fees.

COUNT III: DISABILITY DISCRIMINATION IN VIOLATION OF OHIO R.C. § 4112.02,
                   et seq – FAILURE TO ACCOMMODATE.

121. Wilson restates each and every prior paragraph of this Complaint, as if it were fully restated

     herein.

122. At all times referenced herein, Wilson suffered from a disability as that term is defined by

     Ohio R.C. § 4112.01(A)(13).

123. Notwithstanding his disability, Wilson was capable of performing his essential job duties with

     accommodation.




                                               .12
   Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 13 of 14 PAGEID #: 13



124. In Johnson v. Cleveland City School Dist., 2011-Ohio-2778, ¶ 60 (8th Dist. Cuyahoga), the

     Eighth District Court of Appeals explained that “[a] plaintiff who has established that he is

     disabled for R.C. 4112.02 purposes may further establish a discrimination claim by showing

     that the employer has declined to make a reasonable accommodation to known disabilities if

     such accommodation would not cause undue hardship on the employer.”

125. By refusing Wilson’s requests for reasonable accommodations for his disability and forcing

     Wilson to choose between risk his health and life in order to do his job, Defendants created

     working conditions for Wilson that were so intolerable that a reasonable person would have

     felt compelled to resign.

126. Notwithstanding Wilson’s decision to resign, Wilson expressed a willingness to remain

     working for Defendants if they would grant him an accommodation for his disability that

     would allow him to perform his essential job functions.

127. Defendants refused to consider Wilson’s request for a reasonable accommodation, and

     immediately terminated him when he presented his Doctor’s Note to support his Second

     Accommodation request.

128. Defendants’ conduct was in violation of R.C. § 4112.02(A).

129. As a direct and proximate cause of the Defendants’ conduct, Wilson has suffered and will

     continue to suffer damages.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Daniel Wilson requests judgment against all Defendants and for

an Order:

   (a) Awarding Plaintiff unpaid minimum wages and overtime wages and an additional equal
       amount as liquidated damages pursuant to 29 U.S.C. § 216(b);

   (b) Issuing a declaratory judgment that the practices complained of herein are unlawful under
       the FLSA, 29 U.S.C. §§ 201 et seq.;
                                               .13
Case: 1:20-cv-00677-MRB Doc #: 1 Filed: 08/28/20 Page: 14 of 14 PAGEID #: 14




(c) Issuing a declaratory judgment that Defendant violated the recording-keeping requirements
    of the FLSA, 29 U.S.C. §§ 201 et. seq., including 29 U.S.C. § 211(c) and § 215(a), and the
    OMWFSA, R.C. § 4111.08;

(d) Awarding Plaintiff compensatory and monetary damages against Defendants to compensate
    Plaintiff for lost wages, unpaid wages, and other consequential damages;

(e) Awarding Plaintiff damages for the mental anguish and distress caused by Defendants’
    unlawful conduct;

(f) Awarding against each Defendant punitive damages in an amount in excess of $25,000

(g) Awarding pre-judgment and post-judgment interest as provided by law;

(h) Awarding reasonable attorneys’ fees and costs; and

(i) Awarding such other and further relief that this Court deems appropriate.



                                                  Respectfully submitted,


                                                  /s/ Chris P. Wido
                                                  Chris P. Wido (0090441)
                                                  THE SPITZ LAW FIRM, LLC
                                                  25200 Chagrin Blvd., Suite 200
                                                  Beachwood, OH 44122
                                                  Phone: (216) 291-4744
                                                  Fax: (216) 291-5744
                                                  Email: chris.wido@spitzlawfirm.com

                                                  Attorney for Plaintiff Daniel Wilson



                                 JURY DEMAND

   Plaintiff Daniel Wilson demands a trial by jury by the maximum number of jurors permitted.



                                                  /s/ Chris P. Wido
                                                  Chris P. Wido (0090441)
                                                  THE SPITZ LAW FIRM, LLC


                                            .14
